The motion by the state for a review of the order of the trial court imposing a limitation as to the grounds of appeal of the state from the Superior Court in New Haven County is granted. The order of the Superior Court limiting the grounds of the *652state’s appeal is modified pursuant to the provisions of Practice Book § 694 by striking therefrom the limitations imposed.
Submitted February 23
decided March 14, 1968
David B. Salsman, assistant state’s attorney, in support of the motion.
Jacob D. Zeldes, in opposition.